DETAILED ACTION
This is on the merits of Application No. 16/367333, filed on 03/28/2019. Claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
Figures 6B and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims objected to because of the following informalities:  
Claims 2-5, 8-12, and 14-18 state “a state in which the planetary gear engages with the engagement portion” and should state --the state in which the planetary gear engages with the engagement portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states "tooth surfaces of two adjacent teeth between which the bottom land exists”. It is unclear if these teeth are meant to be part of the planetary gear or not. It is suggested applicant state –tooth surfaces of two adjacent teeth of the planetary gear, between which the bottom land exists.
Claims 11 and 17 are rejected for similar reasons.
Claim 6 states “with two adjacent teeth that constitute a portion between two teeth of the planetary gear”. It is unclear what is meant by this limitation. How do two teeth constitute a portion between two teeth? Are the “adjacent teeth” part of the planetary gear? Are these referring to different teeth? Or is this just trying to state that two adjacent teeth of the planetary gear engage with the engagement portion?
Claims 12 and 18 are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-019757 to Naoto (cited in applicant’s IDS).
Naoto discloses:
(Claim 1) A one-way clutch comprising: an outer member (12) that has an inner periphery including an internal gear (22); an inner member (11) that is rotatably disposed and includes an engagement portion (S); and a planetary gear (13) that is rotatable relative to the inner member, meshes with the internal gear, and is prevented from rotating by engaging with the engagement portion, wherein in a state in which the outer member and the inner member rotate together (Fig. 6), the planetary gear engages with the engagement portion; in a state in which relative rotation between the outer member and the inner member is performed, the planetary gear disengages from the engagement portion (see Abstract, when rotated counter-clockwise, will disengage); and in a state in which the planetary gear engages with the engagement portion, a top land of the internal gear abuts on a bottom land of the planetary gear (See annotated Fig. 6 below, top land abuts bottom land).
(Claim 2) wherein when a state in which the planetary gear engages with the engagement portion shifts to a state in which the planetary gear disengages from the engagement portion, the abutment between the top land of the internal gear and the 
(Claim 3) wherein when a state in which the planetary gear engages with the engagement portion shifts to a state in which the planetary gear disengages from the engagement portion, the bottom land of the planetary gear separates from the top land of the internal gear, and a gap is formed between the bottom land of the planetary gear and the top land of the internal gear (As the gear 13 rotates to disengage, the lands will disengage, thus forming a gap).
(Claim 4) wherein the inner member includes a recess (23) that accommodates the planetary gear, and in a state in which the planetary gear engages with the engagement portion, engagement between a portion between two teeth of the planetary gear and the engagement portion separates the planetary gear from a bottom portion of the recess, and a gap is formed between the bottom portion of the recess and a top land of the planetary gear that is opposite to the bottom portion (See Annotated Fig. 6 below, gap formed as pointed out).
(Claim 5) wherein in a state in which the planetary gear engages with the engagement portion, one tooth of the internal gear that is opposite to the bottom land of the planetary gear abuts on the bottom land of the planetary gear and tooth surfaces of two adjacent teeth between which the bottom land exists (See Annotated Fig. 6 below, tooth that hits bottom land also abuts tooth surfaces of two adjacent teeth).
(Claim 6)
(Claim 7) A sheet conveying apparatus (Fig. 1) comprising: a one-way clutch (4); and a conveying member (5) to which driving force is transmitted through the one-way clutch and which conveys a sheet, wherein the one-way clutch includes: an outer member that has an inner periphery including an internal gear;  -21-10186000US01 an inner member that is rotatably disposed and includes an engagement portion; and a planetary gear that is rotatable relative to the inner member, meshes with the internal gear, and is prevented from rotating by engaging with the engagement portion, wherein in a state in which the outer member and the inner member rotate together, the planetary gear engages with the engagement portion; in a state in which relative rotation between the outer member and the inner member is performed, the planetary gear disengages from the engagement portion; and in a state in which the planetary gear engages with the engagement portion, a top land of the internal gear abuts on a bottom land of the planetary gear (see claim 1).
Claims 8-12 see claims 2-6.
(Claim 13) An image forming apparatus (Fig. 1, see translation first page, can be used in a copier or fax machine) comprising: an image forming portion that forms an image on a sheet (see translation first page, used to feed paper and form an image); a one-way clutch (4); and a conveying member (5) to which driving force is transmitted through the one-way clutch and which conveys the sheet, wherein the one-way clutch includes: an outer member that has an inner periphery including an internal gear; an inner member that is rotatably disposed and includes an engagement portion; and a planetary gear that is rotatable relative to the inner member, meshes with the -23-10186000US01 internal gear, and is prevented from rotating by engaging with the engagement portion, wherein in a state in which the outer member and the inner member rotate together, the planetary gear 
Claims 14-18 see claims 2-6.

    PNG
    media_image1.png
    643
    626
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jinbo (US 6931954) discloses a power transmission device.
Takahashi (US 2015/0003871) discloses a one-way clutch and image forming apparatus.
Jinbo (US 2005/0130794) discloses a one-way clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659